Supplemental Opinion.
Per Curiam.
*5157. Same: allowance of interest. *514In a petition for rehearing it is urged by appellee that the tender pleaded by appellant should • not be given the effect of relieving him from interest on *515the amount tendered from the date of such tender, and that appellant should be required to repay subsequent taxes paid by appellee and the \ f . . ' . cost of material for certain fencing which appellee furnished; and it is further insisted that this court in its opinion does not preserve to appellee the benefit of a small judgment in his favor which is not affected by the conclusion announced. If appellee is allowed to retain the profits of. the land subsequent to the time of tender, it would be inequitable to give him interest also subsequent to such tender. But, as to this matter and others referred to in the petition for rehearing, we are not able under the record to make final pronouncement, and we find it necessary to remand the case for final decree in the lower court in accordance with the conclusions of this court announced in its opinion. The lower court is directed to. determine in accordance with those conclusions the amount to be paid by appellant in effecting redemption. In other respects the petition for rehearing is overruled.
The decree of the lower court is therefore reversed, and the case is remanded.